               Case 2:20-cv-00742-RSM Document 17 Filed 10/14/20 Page 1 of 3




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8       SCOTT FRANCIS ICEBERG,                         CASE NO. C20-742 RSM

 9                   Plaintiff,                         ORDER ON PENDING MOTIONS

10            v.

11       OFFICE OF ADMINISTRATIVE
         HEARINGS, and JOHNETTE SULLIVAN,
12
                     Defendants.
13

14           This matter is before the Court on Plaintiff’s motions seeking appointment of counsel and

15   service by the United States Marshal. Dkts. #11 and #13.1 Finding the motions premature, the

16   Court denies the motions without prejudice to refiling.

17           Plaintiff filed a Declaration and Application to Proceed In Forma Pauperis and Written

18   Consent for Payment of Costs on May 16, 2020, along with a proposed Complaint for

19   Declaratory, Injunctive, and for Compensatory Relief. Dkt. #1. Plaintiff, however, omitted a

20   portion of page two of his application to proceed in forma pauperis (“IFP Application”) and did

21

22   1
       Plaintiff has also submitted a miscellaneous filing that indicates, in substance, that Plaintiff
     requests that this “Court submit service of the complaint and summons to Defendants OAH, and
23
     Johnnette [sic] Sullivan via the US Marshall [sic] as counsel for the Defendants have refused to
     waive service of summons.” Dkt. #16 at 2. As Plaintiff has already sought such relief, the Court
24
     disregards that filing.

     ORDER – 1
               Case 2:20-cv-00742-RSM Document 17 Filed 10/14/20 Page 2 of 3




 1   not properly sign his proposed complaint. As such, the Clerk sent Plaintiff a letter requesting

 2   that he remedy the deficiencies. Dkt. #2. Despite being mailed to the two addresses provided by

 3   Plaintiff, the Clerk’s letter was returned each time as undeliverable. Dkts. #6 and #9.2 Only after

 4   Plaintiff filed his motion to appoint counsel, with an updated address, was the Clerk able to mail

 5   Plaintiff relevant documents. However, in the intervening time Defendants had appeared, the

 6   parties submitted a joint status report, the Court entered a scheduling order, and Plaintiff sought

 7   appointment of counsel. Dkts. #4, #7, #8, and #11. While the Court’s Order Setting Trial Date

 8   and Related Dates (Dkt. #8) was resent to Plaintiff, the Clerk’s letter regarding deficiencies in

 9   Plaintiff’s initial filings was not.

10           At this point, Plaintiff’s IFP Application has never been granted, the proposed complaint

11   has not been accepted for filing, the Clerk has not issued summonses, and Defendants have not

12   been served.3 Nevertheless, Plaintiff has filed his motions for appointment of counsel and service

13   by U.S. Marshal. Both of these motions—at this time—require consideration of Plaintiff’s IFP

14   status or the merits of the proposed complaint. See Weygandt v. Look, 718 F.2d 952, 954 (9th

15   Cir. 1983) (in considering whether case is an exceptional case warranting appointment of

16   counsel, court must consider “both the likelihood of success on the merits and the ability of the

17   petitioner to articulate his claims pro se in light of the complexity of the legal issues involved”);

18   FED. R. CIV. P. 4(c)(3) (requiring service where plaintiff is proceeding in forma pauperis); Yates

19   v. Baldwin, 633 F.3d 669, 672 (8th Cir. 2011) (“The officers of the court are required to ‘issue

20   and serve all process’ when a plaintiff proceeds in forma pauperis, 28 U.S.C. § 1915(d), but the

21

22   2
      The Court’s Order Setting Trial Date and Related Dates (Dkt. #8) was likewise returned as
     undeliverable to Plaintiff at the address previously provided (Dkt. #10).
23
     3
      Dkt. #7 at 5 (parties indicating that “Defendants have not yet been served” and that Defendants’
24
     counsel had provided the pro se Plaintiff some measure of assistance in accomplishing service).

     ORDER – 2
               Case 2:20-cv-00742-RSM Document 17 Filed 10/14/20 Page 3 of 3




 1   district court correctly explained that because [plaintiff] failed to qualify under § 1915, he was

 2   not entitled to have the clerk’s office issue and serve all process.”).

 3          Accordingly, having considered the motions, the briefing, and the remainder of the

 4   record, the Court hereby finds and ORDERS:

 5      1. Plaintiff’s Motion for Appointment of Counsel (Dkt. #11) is DENIED without prejudice

 6          to refiling.

 7      2. Plaintiff’s Motion to Submit Service via the US Marshall [sic] (Dkt. #13) is DENIED

 8          without prejudice.

 9      3. The Clerk is DIRECTED to resend the prior letter regarding IFP Application and

10          Complaint deficiencies to Plaintiff’s updated address of record.

11      4. Plaintiff is DIRECTED to remedy the identified deficiencies within thirty (30) days.

12      5. Plaintiff is ADVISED that his failure to remedy the deficiencies may result in dismissal

13          of this action.

14      6. Should Plaintiff remedy the previous deficiencies, the Clerk is DIRECTED to refer

15          Plaintiff’s IFP Application to a United States Magistrate Judge for consideration.

16      7. The Clerk is DIRECTED to mail a copy of this Order to Plaintiff at his updated address

17          of record.

18          Dated this 14th day of October, 2020.

19

20

21                                                  A
                                                    RICARDO S. MARTINEZ
22                                                  CHIEF UNITED STATES DISTRICT JUDGE

23

24

     ORDER – 3
